Citation Nr: 0946826	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-37 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for migraines.

2.  Entitlement to service connection for a tailbone 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
August 1987 and from January 1988 to July 1990.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In February 2005, the Veteran submitted claims of entitlement 
to service connection for migraines and an unspecified 
tailbone disorder.  In August 2005, service connection was 
granted for migraines and a 10 percent evaluation was 
assigned thereto, effective February 18, 2005; service 
connection for a tailbone disorder was denied.  In December 
2006, the Veteran perfected an appeal of the August 2005 
decision, seeking a higher initial evaluation for her 
service-connected migraines and service connection for a 
tailbone disorder.  These claims have been certified to the 
Board for appellate review.

A.  Migraines

After reviewing the Veteran's claims folder, the Board finds 
that additional evidence pertinent to the Veteran's claim for 
a higher initial evaluation for her service-connected 
migraines has been identified by the record, and that an 
attempt should be made, with all necessary assistance by the 
Veteran, to obtain these records.  Specifically, during the 
March 2009 VA examination, the Veteran reported that she 
received disability benefits from the Social Security 
Administration (SSA) for migraines.  The United States Court 
of Appeals for Veterans Claims (Court) has repeatedly held 
that when VA is on notice of the existence and relevance of 
SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 373 (1992).  Further, the Veterans Claims Assistance Act 
of 2000 (VCAA) emphasizes the need for VA to obtain records 
from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), 
(c)(3) (West 2002).  Under these circumstances, a remand is 
warranted to provide the RO an opportunity, with the 
assistance of the Veteran, to obtain these records.

B.  Tailbone

A review of the Veteran's service treatment records indicated 
that she complained of and was treated for low back pain in 
July 1985.  Her service treatment records also demonstrated 
that she was involved in a motor vehicle accident in November 
1986.  The evidence of record demonstrated that she was 
treated at a hospital for multiple soft-tissue injuries.

In January 1993, more than 2 years after her discharge from 
active duty service, the Veteran was involved in a second 
motor vehicle accident.  Treatment reports dated in January 
1993 included diagnoses of a marked subluxation complex of 
the lumbo-pelvic spinal segments, accompanied by lumbar nerve 
radiculopathy, and strain of lumbar, lumbo-sacral, sacro-
iliac articulations.

At present, service-connection has been granted for a variety 
of disabilities stemming from the inservice motor vehicle 
accident.  Pursuant to the claims underlying these service-
connected disabilities, the Veteran underwent several VA 
examinations, including for her cervical spine.  These 
examinations, however, did not evaluate the Veteran's low 
back and/or tailbone.  Further, the remaining evidence of 
record is negative for an etiological opinion with respect to 
the Veteran's current low back and/or tailbone disorder.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, the Secretary must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim. 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  The Court in McClendon observed that the 
third prong, which requires that the evidence of record 
"indicates" that the claimed disability or symptoms "may 
be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record includes 
competent evidence of current low back and/or tailbone 
disorder, evidence of an inservice and post-service motor 
vehicle accident, and an indication that the present disorder 
may be related to the inservice motor vehicle accident.  Id.  
The evidence of record does not include an etiological 
opinion with respect to the Veteran's current low back and/or 
tailbone disorder.  As such, the Board finds that the 
evidence of record is insufficient to make a decision on the 
claim and, thus, a remand for a VA examination is warranted.  
Id.

C.  Duty to Notify

During the pendency of this appeal, Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the duty to notify 
requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009).


In the present appeal, the Veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disorders on appeal.  As such, proper notice that informs the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date, must be provided.  Id.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran and 
her representative with corrective notice 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal. 
38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b): Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO must contact the Veteran to 
determine if she has been awarded SSA 
disability benefits any time since her 
discharge from the service.  If so, the RO 
must request all materials, to include 
medical records, regarding the Veteran's 
SSA claim, together with its decision 
awarding the Veteran disability benefits.  
These records must be associated with the 
claims file.  If records are not 
available, documentation to that effect 
must be included in the Veteran's claims 
folder.

3.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated her for 
migraines and a low back or tailbone 
disorder during the pendency of this 
appeal.  Based on her response, the RO 
must attempt to procure copies of all 
records that have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

4.  The Veteran must be afforded the 
appropriate VA examination to determine 
the etiology of any low back and/or 
tailbone disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed low back and/or tailbone 
disorder is related to the Veteran's 
military service.  Specifically, the 
examiner must opine as to whether any 
current low back and/or tailbone disorder 
is etiologically related to the November 
1986 motor vehicle accident or related to 
the post-service, January 1993 motor 
vehicle accident.  The examiner must also 
opine as to whether any of the Veteran's 
currently service-connected disabilities 
aggravates a found low back and/or 
tailbone disorder.  A complete rationale 
for all opinions should be provided.  If 
the examiner cannot render an opinion 
without resorting to speculation, the 
examiner must explain why speculation is 
required.  The report prepared should be 
typed.

5.  The RO must notify the Veteran that it 
is her responsibility to report for the 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

6.  The examination report must be 
reviewed by the RO to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures.

7.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims must be 
readjudicated.  If either claim remains 
denied, a supplemental statement of the 
case addressing all evidence received 
since the October 2007 supplemental 
statement of the case must be provided to 
the Veteran and her representative.  After 
the Veteran and her representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.


No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


